                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JOANGELA EVANS KING,

                     Plaintiff,                                  8:19CV314

      vs.
                                                                   ORDER
ANDREW SAUL, Commissioner of the
Social Security Administration;

                     Defendant.


         Plaintiff has filed an application to proceed with this litigation without
  prepaying fees or costs. (Filing No. 2). The information contained in Plaintiff's
  affidavit demonstrates that Plaintiff is eligible to proceed in forma pauperis.


         IT IS ORDERED:

          1.    Plaintiff's application, (Filing No. 2) is granted, and the complaint shall
  be filed without payment of fees.

         2.     The Clerk of Court shall send a copy of this Memorandum and Order
  together with three summons form(s) and three USM-285 form(s) to Plaintiff's
  attorney of record for service of process on Defendant(s).

         3.     If Plaintiff is not requesting service by United States Marshal, Plaintiff's
  attorney of record shall, as soon as possible, complete the summons form(s) and
  return them to the Clerk of the court to be issued. The issued summon(s) will then
  be returned to Plaintiff's attorney of record for service on Defendant(s).

          4      If Plaintiff is requesting service by the United States Marshal, Plaintiff's
  attorney of record shall, as soon as possible, complete the USM-285 form(s) and the
  summons form(s) and return them to the Clerk of the court. The Clerk of the court
  will sign the summons form(s), to be forwarded with a copy of Plaintiff’s Complaint to
  the U.S. Marshal for service of process. The Clerk of the court will copy the
  Complaint; Plaintiff’s counsel need not do so. The Marshal shall serve the summons
  and the Complaint without payment of costs or fees.
       5. This order is entered without prejudice to the court later entering an order
taxing costs in this case. No one, including any plaintiff, is relieved by this order from
the obligation to pay or to reimburse taxable costs after this action is over.

    Dated this 18th day of July, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                           2
